 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALAN SIERRA,                               No. 2:17-cv-2611 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    CDCR DIRECTOR, et al.,
15                       Defendants.
16

17          By order filed July 31, 2019, the undersigned screened the first amended complaint and

18   dismissed it with leave to amend. ECF No. 41. Plaintiff then filed objections to the screening

19   order under Federal Rule of Civil Procedure 72(a). ECF No. 56. As a result, his deadline to file

20   an amended complaint was vacated, to be re-set, as necessary, after the District Judge ruled on the

21   objections. ECF No. 65 at 4. The District Judge has now overruled the objections. ECF No. 68.

22          Accordingly, IT IS HEREBY ORDERED that within thirty days of the service of this

23   order, plaintiff shall file an amended complaint. Failure to file an amended complaint will result

24   in a recommendation that his action be dismissed.

25   DATED: January 16, 2020

26

27

28
